Citation Nr: 1456775	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  11-06 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lung histoplasmosis.

2.  Entitlement to service connection for lung disseminated histoplasmosis.

3.  Entitlement to service connection for eye disability, secondary to histoplasmosis.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from November 30, 1978, to December 19, 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


REMAND

During the pendency of this appeal, the Veteran asserted and the record indicated that relevant evidence may be available, but has not been associated with the claims file.  Specifically, the Veteran asserted that he was hospitalized during his active duty at either Lackland Air Force Base or Kelly Air Force Base and, thus, there should be in-patient records documenting his treatment.  Further, the Veteran claimed that he was first diagnosed with histoplasmosis sometime in 1981, 1982, or 1983.  Moreover, the evidence of record included a decision letter from the Social Security Administration (SSA), but not all of the evidence submitted/obtained in support of the Veteran's claim for disability benefits from the SSA.  There is no indication in the claim file that the RO undertook efforts to obtain this evidence.  As such, the Board finds that a remand is warranted in order for the RO to undertake all reasonable efforts to obtain any in-patient records dated during the Veteran's active duty, private treatment records dated sometime from 1981 to 1983 demonstrating a diagnosis of histoplasmosis, and all documentation associated with the Veteran's claim for SSA disability benefits.

Additionally, the Veteran was not provided a VA examination pursuant to the above-captioned claims.  As such, the Board finds that a remand is also warranted in order to provide the Veteran with a VA examination.  38 C.F.R. § 3.159 (2014).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including but not limited to, records from the healthcare provider that rendered the initial diagnosis of histoplasmosis, dated sometime from 1981 to 1983.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain from the appropriate records repository, archive, agency, or other entity, any in-patient records, dated from November 1, 1978, to December 31, 1978, to include, but not limited to, pertinent in-patient records that concern a period of hospitalization at either Lackland Air Force Base or Kelly Air Force Base.  

Additionally, the RO must attempt to obtain from the appropriate records repository, archive, agency, or other entity, any documentation pertaining to an alleged outbreak of histoplasmosis at Lackland Air Force Base from November 1, 1978, to December 31, 1978.

The RO must further contact the SSA to obtain all documentation associated with the Veteran's claim for disability benefits.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate VA examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must ascertain the presence of any disability associated with histoplasmosis, if any, and, whether any such disability was incurred in or due to his active duty.  In so doing, the examiner must specifically address the Veteran's assertion that he was exposed to the remains of birds during his active duty, which was from November 30, 1978, to December 19, 1978.  The examiner must also specifically acknowledge and comment upon the Veteran's entrance and discharge examinations; the conditions of his post-service employment; the post-service treatment records; and the Veteran's assertions as to post-service onset and course of the disabilities. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014); Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

